DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Masure on January 10, 2022.

The application has been amended as follows: 
Claim 37 now reads:  A system for quantitative and qualitative analysis of analytes, comprising: a cleaning tank that holds a liquid cleaning solution and a semiconductor processing chamber component: a flow cell having a first end and a second end that carries the liquid cleaning solution into and out of the flow cell, respectively; and an optical apparatus configured to direct an excitation beam toward the flow cell and to split an excitation beam reflected from the flow cell into two paths to sense fluorescence and Raman signals from one or more analytes suspended in the liquid cleaning solution, wherein the optical apparatus comprises an intensified charge coupled device on a first beam path to perform imaging of the fluorescence and Raman signals for particle counting and sizing and an electron multiplying charged device and d device for particle identification.

Allowable Subject Matter
Claims 19, 20, 22-33, 36, and 37 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a system for quantitative and qualitative analysis of analytes comprising a cleaning tank that holds a cleaning solution and a semiconductor processing chamber component, a flow cell having first and second sends that carries the liquid cleaning solution into and out of the flow cell, and an optical apparatus to detect fluorescence and Raman signals from one or more suspended analytes wherein the optical apparatus comprises an intensified charged couple device on a first beam path, an electron multiplying charged couple device and a grating spectrometer on a second beam path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798